Citation Nr: 1218524	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to June 2006.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claims file is currently at the Columbia, South Carolina RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran has not been diagnosed with bilateral hearing loss disability for VA rating purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active duty service, and a sensorineural hearing loss disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in November 2006, August 2007, and January 2008, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The 2006, 2007, 2008 letters were fully time-and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, the Board finds that VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The related documentation shows the Veteran participated fully in the claims process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria and Analysis

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as a sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran contends that he currently suffers from bilateral impaired hearing, which was caused by noise exposure during service.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran has not been diagnosed as having bilateral hearing loss for VA rating purposes.  The Veteran's service treatment records reflect a diagnosis of noise induced hearing loss in February 2006, but it appears that no audiological evaluation was performed at service separation.  The Veteran was scheduled for a fee-basis audiological examination in January 2007, but he did not appear at the examination.  

The Veteran was rescheduled for a VA audiological examination in May 2009.  His puretone threshold values for the right ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 5 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  Left ear puretone values were 5 decibels at 500 hertz, 0 decibels at 1000 hertz, 5 decibels at 2000 hertz, 0 decibels at 3000 hertz, and 0 decibels at 4000 hertz.  Word recognition scores were 100 percent bilaterally.  He has not undergone any additional treatment for bilateral hearing loss, nor has he undergone any additional audiometric testing.  

Although the Board appreciates the Veteran's contentions that he had significant noise exposure during service, his hearing loss is within normal limits for VA rating purposes.  In other words, he does not have a current hearing loss disability for VA rating purposes.  38 C.F.R. § 3.385.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, whereas here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim of entitlement to service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


ORDER


Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


